362 So. 2d 967 (1978)
SOUTHEASTERN ASSOCIATES, INC., Appellant,
v.
FIRST GEORGIA BANK, Appellee.
No. II-381.
District Court of Appeal of Florida, First District.
August 25, 1978.
Rehearing Denied October 20, 1978.
Larry L. Bryan, Jacksonville Beach, for appellant.
George L. Hudspeth of Mahoney, Hadlow & Adams, Jacksonville, for appellee.
SMITH, Acting Chief Judge.
An appeal from a money judgment entered on a promissory note. The appellant corporation asserts that the trial court erred in declining to permit its sole stockholder, a layman, to act as attorney for the corporation and to conduct its defense. The court did not err. A corporation is not a *968 person entitled to conduct its own defense, nor may it nominate a nonlawyer to do so. Nicholson Supply Co. v. First Federal Savings & Loan Ass'n, 184 So. 2d 438 (Fla. 2d DCA 1966); Angelini v. Mobile Home Village, Inc., 310 So. 2d 776 (Fla. 1st DCA 1975).
AFFIRMED.
MELVIN and BOOTH, JJ., concur.